DETAILED ACTION
The Office Action is in response to Amendment and Remarks dated on 07/05/2022 and email communication conducted on 07/21/2022.

Claims 1-19 as presented in the listing of claims below are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2022 is being considered by the Examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email communication with Randall Notzen (Registration No. 36882) on 07/22/2022.

The listings of claims below will replace all prior versions and listings of claims in the application:

LISTING OF CLAIMS
1. (Currently amended) A method for controlling an autonomous driving vehicle, comprising: 
receiving environment information sent by the autonomous driving vehicle, the environment information comprising vehicle exterior environment information; 
determining whether the autonomous driving vehicle is in an abnormal operation status, based on the vehicle exterior environment information and operation information of an operation executed by the autonomous driving vehicle; and 
sending a braking control instruction and a data acquisition instruction to the autonomous driving vehicle, in response to determining that the autonomous driving vehicle is in the abnormal operation status, the braking control instruction being used for controlling braking of the autonomous driving vehicle, and the data acquisition instruction being used for acquiring data of a driving recorder in the autonomous driving vehicle, 
wherein determining whether the autonomous driving vehicle is in an abnormal operation status comprises: 
by using a pre-stored corresponding relationship between vehicle exterior environment information and an operation or a pre-stored determination rule for determining an operation based on vehicle exterior environment information, predicting a predictive operation to be executed by the autonomous driving vehicle based on the vehicle exterior environment information sent by the autonomous driving vehicle, for determining whether the autonomous driving vehicle is in an abnormal operation status; and 
determining the autonomous driving vehicle is in an abnormal operation status in response to determining that the predictive operation is not matched with the operation corresponding to the operation information; and 
wherein sending a braking control instruction comprises: 
determining a difference between the predictive operation and the operation corresponding to the operation information; 
or based on the difference.

2. (Previously presented) The method according to claim 1, wherein, before the receiving environment information sent by an autonomous driving vehicle, the method further comprises: 
receiving a vehicle control request sent by the autonomous driving vehicle.

3. (Previously presented) The method according to claim 1, wherein the environment information comprises vehicle interior environment information, and the vehicle interior environment information comprises vehicle interior video information; and 
the method further comprises: 
determining whether the autonomous driving vehicle comprises a predetermined passenger, based on the vehicle interior video information; and 
sending a first control instruction to the autonomous driving vehicle, in response to determining that the autonomous driving vehicle does not comprise the predetermined passenger, wherein the first control instruction is used for controlling the autonomous driving vehicle to send alarm information.

4. (Previously presented) The method according to claim 3, wherein the method further comprises:
determining whether the predetermined passenger is in an abnormal status, in response to determining that the autonomous driving vehicle comprises the predetermined passenger; and 
sending a second control instruction to the autonomous driving vehicle, in response to determining that the predetermined passenger is in the abnormal status, wherein the second control instruction is used for controlling the autonomous driving vehicle to play preset prompt information.

5. (Previously presented) The method according to claim 1, wherein the environment information comprises vehicle interior environment information, and the vehicle interior environment information comprises vehicle interior video information; and 
the method further comprises: 
determining whether the autonomous driving vehicle comprises a passenger with an abnormal behavior, based on the vehicle interior video information; and 
sending a third control instruction to the autonomous driving vehicle, in response to determining that the autonomous driving vehicle comprises the passenger with the abnormal behavior, wherein the third control instruction is used for controlling the autonomous driving vehicle to execute a predetermined emergency operation for the passenger abnormal behavior.

6. (Previously presented) The method according to claim 1, wherein the environment information comprises vehicle interior environment information, and the vehicle interior environment information comprises vehicle interior video information, vehicle interior smoke density information, and vehicle interior temperature information; and 
the method further comprises: 
determining whether there is burning of objects in the autonomous driving vehicle, based on the vehicle interior video information, the vehicle interior smoke density information and/or the vehicle interior temperature information; and 
sending a fourth control instruction to the autonomous driving vehicle, in response to determining that there is burning of objects in the autonomous driving vehicle, wherein the fourth control instruction is used for controlling the autonomous driving vehicle to execute a predetermined emergency operation for burning of objects.

7. (Previously presented) The method according to claim 1, wherein in response to a predictive operation not matching the actual operation corresponding to the operation information, it is determined that the autonomous driving vehicle is in the abnormal operation status. the predictive operation being an operation needed to be performed by the autonomous driving vehicle and predicted based on the vehicle exterior environment information.

8. (Currently amended) A server, comprising: 
one or more processors; and 
a storage apparatus, storing one or more programs, 
wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising: 
receiving environment information sent by the autonomous driving vehicle, the environment information comprising vehicle exterior environment information; 
determining whether the autonomous driving vehicle is in an abnormal operation status, based on the vehicle exterior environment information and operation information of an operation executed by the autonomous driving vehicle; and 
sending a braking control instruction and a data acquisition instruction to the autonomous driving vehicle, in response to determining that the autonomous driving vehicle is in the abnormal operation status, the braking control instruction being used for controlling braking of the autonomous driving vehicle, and the data acquisition instruction being used for acquiring data of a driving recorder in the autonomous driving vehicle, 
wherein determining whether the autonomous driving vehicle is in an abnormal operation status comprises: by using a pre-stored corresponding relationship between vehicle exterior environment information and an operation or a pre-stored determination rule for determining an operation based on vehicle exterior environment information, predicting a predictive operation to be executed by the autonomous driving vehicle based on the vehicle exterior environment information sent by the autonomous driving vehicle, for determining whether the autonomous driving vehicle is in an abnormal operation status; and 
determining the autonomous driving vehicle is in an abnormal operation status in response to determining that the predictive operation is not matched with the operation corresponding to the operation information; and 
wherein sending a braking control instruction comprises: 
determining a difference between the predictive operation and the operation corresponding to the operation information; 
or based on the difference.


9. (Previously presented) The server according to claim 8, wherein, before the receiving environment information sent by an autonomous driving vehicle, the operations further comprise: 
receiving a vehicle control request sent by the autonomous driving vehicle.

10. (Previously presented) The server according to claim 8, wherein the environment information comprises vehicle interior environment information, and the vehicle interior environment information comprises vehicle interior video information; and 
the operations further comprise: 
determining whether the autonomous driving vehicle comprises a predetermined passenger, based on the vehicle interior video information; and 
sending a first control instruction to the autonomous driving vehicle, in response to determining that the autonomous driving vehicle does not comprise the predetermined passenger, wherein the first control instruction is used for controlling the autonomous driving vehicle to send alarm information.

11. (Previously presented) The server according to claim 10, wherein the operations further comprise: 
determining whether the predetermined passenger is in an abnormal status, in response to determining that the autonomous driving vehicle comprises the predetermined passenger; and 
sending a second control instruction to the autonomous driving vehicle, in response to determining that the predetermined passenger is in the abnormal status, wherein the second control instruction is used for controlling the autonomous driving vehicle to play preset prompt information.

12. (Previously presented) The server according to claim 8, wherein the environment information comprises vehicle interior environment information, and the vehicle interior environment information comprises vehicle interior video information; and 
the operations further comprise: 
determining whether the autonomous driving vehicle comprises a passenger with an abnormal behavior, based on the vehicle interior video information; and 
sending a third control instruction to the autonomous driving vehicle, in response to determining that the autonomous driving vehicle comprises the passenger with the abnormal behavior, wherein the third control instruction is used for controlling the autonomous driving vehicle to execute a predetermined emergency operation for the passenger abnormal behavior.

13. (Previously presented) The server according to claim 8, wherein the environment information comprises vehicle interior environment information, and the vehicle interior environment information comprises vehicle interior video information, vehicle interior smoke density information, and vehicle interior temperature information; and 
the operations further comprise: 
determining whether there is burning of objects in the autonomous driving vehicle, based on the vehicle interior video information, the vehicle interior smoke density information and/or the vehicle interior temperature information; and 
sending a fourth control instruction to the autonomous driving vehicle, in response to determining that there is burning of objects in the autonomous driving vehicle, wherein the fourth control instruction is used for controlling the autonomous driving vehicle to execute a predetermined emergency operation for burning of objects.

14. (Currently amended) A non-transitory computer readable medium, storing a computer program thereon, wherein the program, when executed by a processor, causes the processor to perform operations, the operations comprising: 
receiving environment information sent by the autonomous driving vehicle, the environment information comprising vehicle exterior environment information; 
determining whether the autonomous driving vehicle is in an abnormal operation status, based on the vehicle exterior environment information and operation information of an operation executed by the autonomous driving vehicle; and 
sending a braking control instruction and a data acquisition instruction to the autonomous driving vehicle, in response to determining that the autonomous driving vehicle is in the abnormal operation status, the braking control instruction being used for controlling braking of the autonomous driving vehicle, and the data acquisition instruction being used for acquiring data of a driving recorder in the autonomous driving vehicle, 
wherein determining whether the autonomous driving vehicle is in an abnormal operation status comprises: 
by using a pre-stored corresponding relationship between vehicle exterior environment information and an operation or a pre-stored determination rule for determining an operation based on vehicle exterior environment information, predicting a predictive operation to be executed by the autonomous driving vehicle based on the vehicle exterior environment information sent by the autonomous driving vehicle, for determining whether the autonomous driving vehicle is in an abnormal operation status; and 
determining the autonomous driving vehicle is in an abnormal operation status in response to determining that the predictive operation is not matched with the operation corresponding to the operation information; and 
wherein sending a braking control instruction comprises: 
determining a difference between the predictive operation and the operation corresponding to the operation information; 
or based on the difference.

15. (Previously presented) The computer readable medium according to claim 14, wherein, before the receiving environment information sent by an autonomous driving vehicle, the operations further comprise: 
receiving a vehicle control request sent by the autonomous driving vehicle.

16. (Previously presented) The computer readable medium according to claim 14, wherein the environment information comprises vehicle interior environment information, and the vehicle interior environment information comprises vehicle interior video information; and 
the operations further comprise: 
determining whether the autonomous driving vehicle comprises a predetermined passenger, based on the vehicle interior video information; and 
sending a first control instruction to the autonomous driving vehicle, in response to determining that the autonomous driving vehicle does not comprise the predetermined passenger, wherein the first control instruction is used for controlling the autonomous driving vehicle to send alarm information.

17. (Previously presented) The computer readable medium according to claim 14, wherein 
the operations further comprise: 
determining whether the predetermined passenger is in an abnormal status, in response to determining that the autonomous driving vehicle comprises the predetermined passenger; and 
sending a second control instruction to the autonomous driving vehicle, in response to determining that the predetermined passenger is in the abnormal status, wherein the second control instruction is used for controlling the autonomous driving vehicle to play preset prompt information.

18. (Previously presented) The computer readable medium according to claim 14, wherein the environment information comprises vehicle interior environment information, and the vehicle interior environment information comprises vehicle interior video information; and 
the operations further comprise: 
determining whether the autonomous driving vehicle comprises a passenger with an abnormal behavior, based on the vehicle interior video information; and 
sending a third control instruction to the autonomous driving vehicle, in response to determining that the autonomous driving vehicle comprises the passenger with the abnormal behavior, wherein the third control instruction is used for controlling the autonomous driving vehicle to execute a predetermined emergency operation for the passenger abnormal behavior.

19. (Previously presented) The computer readable medium according to claim 14, wherein the environment information comprises vehicle interior environment information, and the vehicle interior environment information comprises vehicle interior video information, vehicle interior smoke density information, and vehicle interior temperature information; and 
the operations further comprise: 
determining whether there is burning of objects in the autonomous driving vehicle, based on the vehicle interior video information, the vehicle interior smoke density information and/or the vehicle interior temperature information; and 
sending a fourth control instruction to the autonomous driving vehicle, in response to determining that there is burning of objects in the autonomous driving vehicle, wherein the fourth control instruction is used for controlling the autonomous driving vehicle to execute a predetermined emergency operation for burning of objects.

20. (Cancelled)

21. (Cancelled) 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1, 8 and 14, closest prior arts over Mukai (US 20170225689 A1) and Yeung (US 20190384289 A1) taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.

Mukai teaches determining whether difference exists between predicted behavior and actual behavior of the vehicle (FIG. 9 element S103), and, if the difference exceeds a specific range, deriving a  deceleration plan (FIG.9 element S107; par [0099]: “Moreover, the deceleration plan is not limited to stopping the vehicle M, and may cause the speed of the vehicle M to approach a target speed. For example, the deceleration plan may decelerate the vehicle M to a speed of the vehicle M before an was detected in the drive source control ECU 82 (a speed of the vehicle M during normal operation)), but fails to specifically teach sending a braking control instruction for emergency braking or slow braking to the autonomous driving vehicle based on the difference.

Yeung teaches comparing the processed signals of the vehicle and remote computing system based on the environment sensor data obtained from the vehicle, and sending restriction command to the vehicle when the processed signals do not match(Figure 4) but fails to specifically teach sending a braking control instruction for emergency braking or slow braking to the autonomous driving vehicle based on the difference.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668